       Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 1 of 28




                                    In the United States District Court
                                         for the District of Kansas



In re: CCA Recordings 2255 Litigation,
                          Petitioners,

v.                                                            Case No. 19-cv-2491-JAR-JPO

                                                              (This Document Relates to Case No. 11-
                                                              cr-40078-JAR-1, United States v. Virok
                                                              Webb, and Case No. 17-cv-4040-JAR-
                                                              JPO, Virok Webb v. United States)
United States of America.
                                   Respondent.



                                   MEMORANDUM AND ORDER

        On June 5, 2017, Petitioner Virok Webb filed a pro se Motion to Vacate, Set Aside, or

Correct Sentence pursuant to 28 U.S.C. § 2255 (Doc. 809), claiming that both his trial and

appellate counsel provided ineffective assistance.1 After the government responded,2 but before

the Court could rule on his § 2255 motion, Webb moved for leave to amend to add a claim

alleging that the government violated the Sixth Amendment by intentionally intruding upon his

attorney client communications (Doc. 856), which the government opposed. Webb subsequently

renewed the motion at the Court’s request in order to provide additional briefing regarding the

events that that had transpired since the motion was originally filed.3 The government also



        1
            Unless otherwise specified, citations prefaced with “Doc.” refer to filings and docket entries in the
underlying criminal case, No. 11-40078-JAR-1. Citations prefaced with “CCA Rec. Lit., Doc.” refer to filings and
entries in this consolidated case, No. 19-2491-JAR-JPO. With the exception of United States v. Carter, No. 16-
20032-JAR, Doc. 758 (D. Kan. Aug. 13, 2019) (“Black Order”), citations to filings in No. 16-20032-JAR are
prefaced with “Black, Doc.”
        2
            Doc. 820.
        3
            Webb v. United States, No. 17-4040-JAR-JPO, Doc. 7.



                                                         1
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 2 of 28




objects to Webb’s renewed motion for leave.4 Webb was granted an extension until March 29,

2021, to file a certification of his § 2255 motions as required by Rule 2(b) of the Rules

Governing Section 2255 Proceedings.5

       For the reasons explained in detail below, the Court denies Webb’s motion for leave to

amend to add an intentional-intrusion Sixth Amendment claim and denies the claims raised in

Webb’s § 2255 motion on the merits and without an evidentiary hearing.

I.     Factual and Procedural Background

       Underlying Criminal Proceedings

       On October 19, 2011, Webb and seven co-defendants were charged with conspiracy to

distribute 280 grams or more of crack cocaine (Count 1) and conspiracy to distribute 5 kilograms

or more of powder cocaine (Count 2).6 Webb, along with co-defendant Marcus Roberson, was

additionally charged with one count of murder to prevent another from providing information

concerning a federal crime to a law enforcement officer of the United States, in violation of 18

U.S.C. § 1512(a)(1)(C).7

       On March 7, 2014, the day after co-defendant Roberson was convicted by a jury, Webb

entered a binding guilty plea to one count of conspiracy to distribute 280 grams or more of crack

cocaine.8 In the Plea Agreement, the parties proposed a term of imprisonment between 20 and

30 years as an appropriate sentence; in exchange, the government agreed to dismiss the second

drug conspiracy charge as well as the murder charge, and limited its § 851(a)(1) information to



       4
           Id., Doc. 9.
       5
           CCA Rec. Lit., Doc. 782.
       6
           Doc. 50, Superseding Indictment.
       7
           Id.
       8
           Docs. 511, 512.



                                                 2
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 3 of 28




one prior felony drug conviction, resulting in a mandatory minimum sentence of 20 years rather

than life imprisonment.9 Sentencing was delayed when counsel was granted leave to withdraw10

and newly appointed counsel sought multiple motions to continue.11

        Approximately one year later, on February 23, 2015, Webb moved to withdraw his guilty

plea pursuant to Fed. R. Crim. P. 11(d)(2)(B).12 Webb maintained that the government breached

the Plea Agreement by failing to disclose Brady/Giglio13 material, which “created a substantial

change in circumstances.”14 Specifically, Webb argued that through co-defendant Roberson’s

counsel, he discovered evidence that government witness Antonio Cooper was involved in a

homicide investigation in 2001, that this information was exculpatory or impeachment evidence

that the government should have disclosed, and that had he known this information about

Cooper, he would not have entered into the Plea Agreement. Webb further argued that he had a

“strained relationship” with his previous counsel and therefore should be allowed to withdraw

his guilty plea.15

        A hearing was held June 15, 2015, on Webb’s motion to withdraw his plea.16 On July 14,

2015, this Court denied Webb’s motion, concluding:

                    In short, Webb cannot establish that his guilty plea was entered
                    unknowingly, involuntarily or unintelligently solely because he was
                    not aware that Antonio Cooper provided a statement in a wholly
                    unrelated homicide investigation that occurred approximately 13
                    years before Webb entered his guilty plea. Nor can Webb

        9
            Doc. 512 at 2–3.
        10
             Docs. 547, 553.
        11
             Docs. 572, 584, 668, 682.
        12
             Doc. 684.
        13
             Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405 U.S. 150 (1972).
        14
             Doc. 684 at 1.
        15
             Id. at 12.
        16
             Doc. 699.



                                                          3
       Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 4 of 28




                    demonstrate that the information about Cooper would have
                    “significantly strengthened [his] hand in plea negotiations even if
                    [this information] had been available to him from the start.” Nor
                    does Webb explain in any way how knowledge of this information
                    about Cooper would have played any role in his decision to enter a
                    guilty plea. . . . Webb had close assistance of counsel throughout
                    this case; first with Ms. Rokusek, then with Ms. Rokusek and Mr.
                    Sandage jointly while the case was pending death penalty
                    qualification. Throughout that period, Webb periodically sought
                    new counsel other than Ms. Rokusek and Mr. Sandage, only to relent
                    at every hearing on the motions to withdraw, except the last motion
                    to withdraw, which he filed after he entered his plea. Webb has
                    made no showing that he lacked close assistance of counsel. On the
                    contrary, as the docket sheet in this case reveals, Webb had close
                    assistance of counsel by one or more attorneys throughout this
                    proceeding, who engaged in zealous, professional, and experienced
                    advocacy. . . . Accordingly, Webb has not shown a fair and just
                    reason for withdrawal of his plea of guilty, and his request is
                    denied.17

        A presentence investigation report (“PSIR”) was prepared using the 2014 Guidelines

Manual.18 The PSIR calculated that Webb’s base offense level for the conspiracy to distribute

crack cocaine would be 34 based on drug quantity of 18,625.72 kilograms of marijuana

(4,609.31 grams of crack cocaine), with a total offense level of 39 after application of both

sentence enhancements and reductions.19 However, the PSIR calculated the base offense level at

43 for the following reasons:

                    Pursuant to United States Sentencing Guidelines § 2D1.1(d)(1), if a
                    victim was killed under any circumstances that would constitute
                    murder under 18 U.S.C. § 1111 had such killing taken place within
                    the territorial or maritime jurisdiction of the United States, apply §
                    2A1.1 (First Degree Murder) or § 2A1.2 (Second Degree Murder),
                    as appropriate, if the resulting offense level is greater than that
                    determined under this guideline. Pursuant to the 2014 Guidelines
                    Manual, the defendant’s base offense level is thirty-four. With a
                    two level adjustment for possession of a dangerous weapon

        17
             United States v. Webb, No. 11-40078-01, 2015 WL 4275949, at *6–7 (D. Kan. July 14, 2015) (citations
omitted).
        18
             Doc. 710.
        19
             Id. ¶ 74.



                                                         4
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 5 of 28




                   (2D1.1(b)(1)), another two level adjustment in accordance with
                   2D1.1(b)(2), a four level adjustment in reference to 3B1.1(a) and a
                   three level reduction pursuant to 3E1.1(a) and (b), the defendant’s
                   total offense level under 2D1.1 guideline is 39. As the guideline
                   pursuant to § 2A1.1, results in a higher guideline, § 2A1.1 will be
                   the offense level utilized.20

Webb’s total offense level was thus calculated at 40, with a criminal history category of III,

resulting in a guideline range of 360 months to life.21 Pursuant to 21 U.S.C. § 841(b)(1)(A)(iii),

the statutory minimum sentence in this case is 20 years. Webb objected to the cross-reference to

U.S.S.G. § 2A1.1.22 The government responded, and the United States Probation Office

concluded that the cross-reference was warranted.23

       Webb again raised the objection to the cross-reference to § 2A1.1, as well as to the drug

quantities attributed to him, in a sentencing memorandum.24 At the sentencing hearing on

August 27, 2015, the government submitted transcripts of the proceedings for co-defendants

Roberson and Kennin Dewberry, over which this Court also presided.25 The government argued

that it had proved by a preponderance of the evidence that Webb was involved in the murder of

Crystal Fisher, and thus this Court could sentence Webb based on the cross-reference to § 2A1.1,

with no reason to engage in calculation of the drug quantities in this case beyond the 280 grams

of crack cocaine that Webb admitted to distributing pursuant to the Plea Agreement.26 Although

the Court agreed with the premise of government’s argument, it proceeded to rule on the

objection to the drug quantities lodged by Webb, finding the amounts set forth in the PSIR were


       20
            Id.
       21
            Id. ¶ 133.
       22
            Id. ¶ 181.
       23
            Id. ¶¶ 182–83.
       24
            Doc. 709.
       25
            Doc. 724 at 5–6, Tr. Sentencing Hr’g, Ex. 2.
       26
            Id. at 6–13.



                                                           5
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 6 of 28




correct and accurate beyond a preponderance of the evidence because of the weight of the

evidence the Court heard in the two co-defendants’ trials.27 The Court also overruled Webb’s

objection to the cross-reference to § 2A1.1. The Court detailed the evidence that lead it to

conclude by a compelling preponderance of the evidence that Roberson killed Fisher at the

direction of Webb.28 Pursuant to the binding Plea Agreement, the Court sentenced Webb to a

controlling term of 360 months’ imprisonment.29 Webb filed a notice of appeal the same day.30

       Direct Appeal to the Tenth Circuit

       On appeal, Webb argued that “(1) the [Court] erred in denying his motion to withdraw his

guilty plea; (2) his counsel was ineffective in the negotiation of the plea; (3) the prosecution

violated Brady/Giglio in failing to disclose the information about Mr. Cooper before the plea

agreement; and (4) [this Court] erred in applying the Sentencing Guidelines.”31 The government

moved to enforce the waiver of appellate rights in the Plea Agreement concerning issues one and

four raised by Webb. Webb’s appellate counsel filed a response to the government’s motion,

stating that there were no non-frivolous grounds upon which to oppose the motion, and further

sought to withdraw under Anders v. California.32 The Tenth Circuit Court of Appeals informed

Webb that counsel filed an Anders brief, and gave him the opportunity to file a document

showing why the court should not enforce the waiver of his right to appeal and to object to the

dismissal of his appeal. Webb submitted a response arguing that the appeal waiver was not




       27
            Id. at 23–27.
       28
            Id. at 27–34.
       29
            Doc. 715.
       30
            Doc. 713.
       31
            United States v. Webb, 651 F. App’x 740, 742 (10th Cir. 2016).
       32
            386 U.S. 738 (1967).



                                                         6
       Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 7 of 28




enforceable and that he was prevented from presenting evidence to rebut this Court’s conclusion

that there was sufficient evidence to support the cross-reference to § 2A1.1.

        On January 14, 2016, the Tenth Circuit issued an order sustaining the government’s

motion to enforce the appeal waiver with respect to issues one and four, and further dismissing

Webb’s claim of ineffective assistance of counsel. Webb’s appellate counsel then filed an

Anders brief addressing the remaining issue of whether the government violated Webb’s rights

under Brady/Giglio. Webb was given the opportunity to respond, and argued that (1) this Court

abused its discretion in relying upon information from related trials to support the cross-

reference to § 2A1.1, and further failed to permit Webb an opportunity to rebut such evidence;

and (2) this Court abused its discretion when it denied Webb’s motion to withdraw his plea

because the government failed to disclose exculpatory evidence. The Tenth Circuit ultimately

determined that Webb’s appeal was “wholly frivolous” and denied him relief.33 Webb’s timely

pro se § 2255 motion followed on June 5, 2017.34

        Black Investigation and Order

        The Court assumes the reader is familiar with its ruling in United States v. Carter (“Black

Order”) that precipitates the matters before the Court.35 That comprehensive opinion was

intended to provide a record for future consideration of the many anticipated motions filed

pursuant to § 2255 and is incorporated by reference herein. The Court does not restate the

underlying facts and conclusions of law in detail but will provide excerpts from the record as



        33
             Webb, 651 F. App’x at 745.
        34
             Doc. 809; 28 U.S.C. § 2255(f).
        35
           No. 16-20032-JAR, Doc. 758 (D. Kan. Aug. 13, 2019). As discussed in that Order, petitioners’ Sixth
Amendment claims stem from recordings of conversations and meetings with counsel while they were detained at
Corrections Corporation of America (“CCA”). That facility has since been renamed CoreCivic. For convenience,
the Court refers to it as CCA in this Order.



                                                       7
       Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 8 of 28




needed to frame its discussion of the issues presently before it. The Court appointed the Federal

Public Defender (“FPD”) to represent Webb in his § 2255 proceedings on July 17, 2018.36 The

FPD subsequently moved for leave to amend on Webb’s behalf to allege a Sixth Amendment

claim, seeking relief based on events that came to light in Black, including the existence of audio

recordings of telephone conversations and soundless video recordings of meetings between

attorneys and their clients who were detained at CCA.37

        The Black investigation revealed in relevant part that CCA recorded some of the outgoing

phone calls between detainees and their counsel using equipment provided by Securus

Technologies, Inc. (“Securus”).38 The Court discussed in detail the flaws in CCA’s privatization

procedures and noted that as a result of these flaws, “calls between defense attorneys and clients

at CCA were routinely recorded even when the attorney properly requested privatization.”39 The

Court further detailed how prosecutors at the Kansas City Office of the United States Attorney

(“USAO”) not only knew that CCA recorded such calls, but that they could obtain the resulting

recordings by making “a general request for detainee calls.”40 The Court found that the

government routinely made requests for detainee calls—without taking any precautionary

measures to avoid protected communications—and routinely received recordings of attorney-

client calls as a result.41




        36
          D. Kan. Standing Order 18-3 (July 17, 2018), http:/www.ksd.uscourts.gov/wp-content/uploads/2018/07/
Standing-Order-18-3-Appointing-FPD.pdf.
        37
             Doc. 856.
        38
             Black Order at 5, 80, 85.
        39
             Id. at 80–88.
        40
             Id. at 106.
        41
             Id. at 101–06.



                                                      8
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 9 of 28




       On August 13, 2019, this Court issued the Black Order, addressing in relevant part the

applicable standard for Webb’s Sixth Amendment claim in the Tenth Circuit.42 Under Shillinger

v. Haworth, a per se Sixth Amendment violation occurs when: (1) there is a protected attorney-

client communication; (2) the government purposefully intruded into the attorney-client

relationship; (3) the government becomes “privy to” the attorney-client communication because

of its intrusion; and (4) the intrusion was not justified by any legitimate law enforcement

interest.43 Once those elements are established, prejudice is presumed.44

       The Court further held that a finding of purposeful intrusion into the attorney-client

relationship necessarily requires a threshold showing that the recordings were protected attorney-

client communications.45 While recognizing that the attorney-client privilege is not a right

guaranteed by the Sixth Amendment, the Court applied principles relating to the privilege as a

framework for this showing that the recordings between petitioners and counsel were protected

communications under the Sixth Amendment. With respect to the audio recordings, the Court

determined that the following threshold showings must be made after review and verification by

the FPD: (1) the telephone recording exists; (2) a given call contains protected attorney-client

communication, i.e., communication that relates to legal advice or strategy sought by the client;

and (3) an affidavit from defense counsel confirming that the nature and purpose of the call(s)

were within the ambit of protected communication, including but not limited to defense

preparation, plea negotiations, or review of discovery.46



       42
            Id. at 162.
       43
            Id. (citing Shillinger, 70 F.3d 1132, 1142 (10th Cir. 1995)).
       44
            Id.
       45
            Id. at 163.
       46
            Id. at 166.



                                                           9
     Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 10 of 28




       Finally, the Black Order reassigned all Black-related § 2255 motions pending before

other judges in the District to the undersigned for determination of the merits of petitioners’

Sixth Amendment claims and for consolidated discovery.47 The Court assumes the reader is

familiar with the proceedings in the consolidated master case that precipitate the matter before

the Court, and does not restate the underlying facts in detail but will provide excerpts from the

record as needed to frame its discussion of the issues presently before it.

        In his proposed amended claim, Webb alleges that in May 2016, after he pleaded guilty

and was sentenced, the government obtained recordings of four phone calls he made to his trial

attorney, Jackie Rokusek, while he was detained at CCA. These calls were made between

September 16, 2011 and March 26, 2014.48 It is undisputed that these calls were obtained by the

government as part of the Black investigation and produced to the Court in response to an August

2016 claw-back order.49 The government confirmed its possession of the calls in a status report

to the Court and copies of those recordings were provided to the FPD on April 29, 2020.50 Webb

does not allege that the individual prosecutors in his underlying criminal case, AUSA Tony

Mattivi or AUSA Jared Maag, obtained his attorney-client calls during the pendency of his

criminal case. Instead, he alleges that his calls were obtained in the Black case and investigation

while he was in BOP custody serving his sentence and while his case was pending on appeal, and

suggests that Rokusek was the target of the USAO.51 Webb asserts that his amended claim




       47
            CCA Lit., Doc. 1.
       48
            See id., Doc. 205-2 at 227–29.
       49
            Webb, No. 17-4040-JAR-JPO, Doc. 12 at 2.
       50
            Id.
       51
            Id. at 3.



                                                       10
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 11 of 28




should be evaluated within the framework of the Black Order and investigation, not the

underlying Topeka prosecution.

II.    Discussion

       The Court addresses Webb’s motion for leave to amend before reaching the merits of his

§ 2255 motion.

       A.         Motion for Leave to Amend

       Webb seeks to add a claim that the government violated the Sixth Amendment by

intentionally intruding into his attorney client relationship by becoming privy to audio recordings

of his phone calls with counsel while he was detained at CCA. The government opposes Webb’s

motion and argues that it is both untimely and lacks substantive merit.

        Fed. R. Civ. P. 15(a)(2) governs a motion to amend a § 2255 motion if it is made before

the one-year limitations period for filing a § 2255 petition has expired.52 Under Rule 15(a)(2), “a

movant may file an amended § 2255 motion at any time during post-conviction proceedings with

leave of court.”53 An amendment only relates back to the original pleading, however, when “the

amendment asserts a claim . . . that arose out of the conduct, transaction, or occurrence set out—

or attempted to be set out—in the original pleading.”54 Without a claim relating back, a motion

under § 2255 must be brought within a year from “the date on which the judgment of conviction

becomes final.”55

       For untimely § 2255 amendments made outside of the one-year window, a claim will

only relate back if, “by way of additional facts, [the amendment] clarifies or amplifies a claim or



       52
            United States v. Ohiri, 133 F. App’x 555, 559 (10th Cir. 2005).
       53
            United States v. Roe, 913 F.3d 1285, 1296 (10th Cir. 2019) (citing Fed. R. Civ. P. 15(a)(2)).
       54
            Fed. R. Civ. P. 15(c)(1)(B).
       55
            28 U.S.C. § 2255(f)(1).



                                                          11
       Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 12 of 28




theory in the original motion.”56 However, if the “proposed amendment . . . seek[s] to add a new

claim or to insert a new theory into the case,” it does not relate back to the original motion.57

“[T]he operative question for” relation-back “is whether ‘the original and amended [motions]

state claims that are tied to a common core of operative facts.’”58 “The answer to that question

will often turn on whether the newly asserted claim would have had to be pleaded as a discrete

claim under Section 2255 Rule 2(b) if it was set out in the original § 2255 motion.”59

         Here, Webb’s judgment of conviction became final for purposes of § 2255(f)(1) on

August 31, 2016.60 To fall within the one-year window, any § 2255 motion or amendment must

have been filed by August 31, 2017. Although Webb’s pro se § 2255 motion was timely filed,

his July 9, 2019 motion for leave to amend was filed outside of the one-year window. Thus, to

relate back to his original § 2255 motion, the amendment must not “add a new claim or [ ] insert

a new theory into the case.”61

         Webb seeks to add a new intentional-intrusion Sixth Amendment claim. His original

§ 2255 motion is based solely on claims of ineffective assistance of trial and appellate counsel.

Thus, Webb would have been required to plead this claim separately from his original claims,

and the facts necessary to prove the amended claim are separate from those facts necessary to

prove the actual ineffective assistance of counsel claims. The amended claim is brought under


         56
              Roe, 913 F.3d at 1296 (quoting United States v. Espinoza-Saenz, 235 F.3d 501, 505 (10th Cir. 2000)).
         57
              Id.
         58
              Id. at 1298 (quoting United States v. Trent, 884 F.3d 985, 992–93 (10th Cir. 2018)).
         59
              Id.
         60
            See United States v. Prows, 448 F.3d 1223, 1227 (10th Cir. 2006) (“In the context of the one-year
limitation period for filing a § 2255 motion, a criminal conviction becomes final when the Supreme Court affirms it
on direct review, denies certiorari, or (in the absence of a certiorari petition) the time for filing a certiorari petition
expires.”). Webb filed a direct appeal and the Tenth Circuit affirmed his conviction on June 2, 2016. United States
v. Webb, 651 F. App’x , 741 (2016). The time for filing a certiorari petition expired 90 days after this date, on
August 31, 2016, and Webb’s judgment of conviction became final on that date. See Sup. Ct. R. 13(1).
         61
              Roe, 913 F.3d at 1296 (quoting Espinoza-Saenz, 235 F.3d at 505).



                                                            12
     Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 13 of 28




the Tenth Circuit decision in Shillinger v. Haworth, and requires Webb to establish the following

prima facie case: (1) there is a protected attorney-client communication; (2) the government

purposefully intruded into the attorney-client relationship; (3) the government became “privy to”

the attorney-client communication because of its intrusion; and (4) the intrusion was not justified

by any legitimate law enforcement interest.62 By contrast, the ineffective assistance of counsel

claims are evaluated under the familiar two-prong analysis in Strickland v. Washington,63 rely

entirely upon the actions or inactions of Webb’s trial and appellate counsel, and are unrelated to

the conduct of the government at issue in his motion to amend. Because Webb’s amendment

does not relate back to his original motion and falls outside the one-year limitations period, his

motion for leave to amend is denied.

       In so ruling, the Court notes two additional grounds justifying denial of Webb’s request

for leave to amend. First, Webb cites to the scheduling order entered in the consolidated CCA

§ 2255 Litigation matter setting a deadline of February 28, 2020 for petitioners to amend their

motions.64 On February 28, 2020, the FPD filed three “Supplements” to numerous petitioners’

§ 2255 motions.65 These supplements did not seek leave to add new claims but were filed on

behalf of petitioners with pending § 2255 motions that had previously alleged intentional-

intrusion claims filed before this Court issued the Black Order on August 13, 2019. The

supplements addressed those findings of fact and conclusions of law relevant to petitioners’

claims,66 or added audio recordings to their previous claims involving video recordings.67 By


        62
             Black Order at 162 (citing Shillinger v. Haworth, 70 F.3d 1132, 1142 (10th Cir. 1995)).
       63
             466 U.S. 668 (1984).
       64
             CCA Rec. Lit., Doc. 83.
       65
             Id., Docs. 87, 88, 89.
       66
             Id., Doc. 87.
       67
             Id., Docs. 88, 89.



                                                         13
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 14 of 28




contrast, prior to entry of the scheduling order, the FPD moved for leave to amend several pro se

motions to add new Sixth Amendment intentional-intrusion claims, including Webb’s. Two

motions, which were unopposed, were filed within the one-year window to do so under

§ 2255(f)(1), and thus were not required to relate back to petitioners’ original claims.68

         Second, Webb’s Sixth Amendment intentional-intrusion claim is futile. It is well-settled

that in ruling on a motion for leave to amend, courts are instructed to “freely give leave when

justice so requires,” and to deny leave to amend only when an apparent reason, “such as . . .

futility of amendment,” exists.69 Thus, “a court properly may deny a motion for leave to amend

as futile when the proposed amended complaint would be subject to dismissal for any reason.”70

As previously discussed, Webb specifically alleges the Sixth Amendment violation occurred

after he was sentenced on August 27, 2015, when SAUSA Erin Tomasic subpoenaed his calls

from CCA as part of the Black case in May 2016. After the government was permitted to

supplement the record, the FPD confirmed that it revisited the relevant Securus records and,

based on the available evidence, Webb cannot prove that anyone actually accessed the relevant

audio recordings until after he was sentenced, leaving no redressable injury.71

         Article III of the Constitution gives federal courts the power to exercise jurisdiction only

over “Cases” and “Controversies.” Federal courts must have a statutory or constitutional basis to




         68
           See United States v. Morris, No. 16-20022-JAR-03, Doc. 150 (D. Kan. Oct. 16, 2018); United States v.
Jones, No. 15-20091-JAR-01, Doc. 125 (D. Kan. Oct. 16, 2018).
         69
           Fed. R. Civ. P. 15(a)(2); Foman v. Davis, 371 U.S. 178 (1962); Cohen v. Longshore, 621 F.3d 1311,
1313 (10th Cir. 2010).
         70
              Bradshaw v. Lappin, 484 F. App’x 217, 225 (10th Cir. 2012) (citation omitted).
         71
             See Webb, No. 17-4040-JAR-JPO, Doc. 19; CCA Rec. Lit., Doc. 793 at 8–9. The FPD continues to
maintain that the earliest date an audio recording could potentially be accessed is the date the recording was created
but, after reviewing the evidence, agrees that Webb cannot prove that his recordings were actually accessed on the
Securus Call Platform before he was sentenced. Id. at 8 n.16.



                                                          14
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 15 of 28




exercise jurisdiction.72 And, without jurisdiction, a court must dismiss the case.73 Courts thus

must determine, either sua sponte or upon a challenge by a party “at any stage in the litigation,”

whether subject matter jurisdiction exists.74 Article III’s case-or-controversy requirement applies

at all stages of litigation.75 There are three basic elements of standing: (1) an injury, (2) a causal

connection between that injury and conduct complained of in the motion, and (3) the likelihood

that court action could redress that injury.76 To demonstrate causation, a party must show that

their alleged injury is “fairly traceable” to the complained of conduct.77 “Article III . . .

require[s] proof of a substantial likelihood that the defendant’s conduct caused plaintiff’s injury

in fact.”78 “When ‘[s]peculative inferences are necessary to connect [a plaintiff's] injury to the

challenged action,’ this burden has not been met.”79

         As this Court discussed in its January 18, 2021 Order in the consolidated § 2255

proceedings, when the alleged intrusion occurs after the petitioner was sentenced, “the intrusion

cannot be tied to any claimed unfairness or impropriety in the conviction, plea, or sentencing

process. Without such a nexus, these petitioners cannot proceed with claims challenging either

their conviction or sentences.”80 Falling squarely into this category, the Court concludes that

Webb lacks standing to challenge his conviction and sentence and any Sixth Amendment


         72
              Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002).
         73
          Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006); see also Fed. R. Civ. P. 12(h)(3) (“If the court
determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”).
         74
            Arbaugh, 546 U.S. at 506 (explaining that challenges to subject matter jurisdiction “may be raised . . . at
any stage in the litigation, even after trial and the entry of judgment.”).
         75
              Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990).
         76
              Uzuegbunam v. Preczewski, 141 S. Ct. 792, 2021 WL 850106, at *2 (2021).
        77
           Habecker v. Town of Estes Park, 518 F.3d 1217, 1225 (10th Cir. 2008) (citing Lujan v. Def. of Wildlife,
504 U.S. 555, 560 (1992)).
         78
              Nova Health Sys. v. Gandy, 416 F.3d 1149, 1156 (10th Cir. 2005).
         79
              Id. at 1157 (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 45 (1976)).
         80
              See CCA Rec. Lit., Doc. 730 at 53.



                                                           15
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 16 of 28




intentional-intrusion claim would be dismissed for lack of jurisdiction. This conclusion does not

change because Webb’s appeal was pending in May 2016, as by that time, the Tenth Circuit had

granted in part the government’s motion to enforce the plea waiver and on June 2, 2016,

affirmed the remaining claims as “wholly frivolous” after appellate counsel filed an Anders

brief.81 Thus, Webb’s amended claim would be subject to dismissal for lack of standing to

pursue § 2255 relief, and is futile. For all these reasons, the Court denies Webb leave to amend

his § 2255 motion.

        B.         Ineffective Assistance of Counsel Claims

        Webb raises four distinct claims that trial and appellate counsel were ineffective: (1)

appellate counsel was ineffective for failing to challenge the cross-reference under U.S.S.G.

§ 2A1.1; (2) appellate counsel was ineffective for failing to challenge on appeal the amount of

cocaine attributable to Webb; (3) trial counsel was ineffective for persuading Webb to enter a

guilty plea to an offense under 21 U.S.C. § 841(b)(1)(A)(iii), which had a threshold weight of

280 grams or more of cocaine base; and (4) appellate counsel was ineffective for failing to argue

that the cross-reference to § 2A1.1 violated the Supreme Court’s decision in Alleyne v. United

States.82

                   1.       Standard

        Section 2255 entitles a federal prisoner to relief if the court finds that “the judgment was

rendered without jurisdiction, or that the sentence imposed was not authorized by law or [is]

otherwise open to collateral attack, or that there has been such a denial or infringement of the

constitutional rights of the prisoner as to render the judgment vulnerable to collateral attack.”83


        81
             United States v. Webb, 651 F. App’x 740, 745 (10th Cir. 2016).
        82
             570 U.S. 99 (2013).
        83
             28 U.S.C. § 2255(b).



                                                         16
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 17 of 28




The court must hold an evidentiary hearing on a § 2255 motion “[u]nless the motion and the files

and records of the case conclusively show that the prisoner is entitled to no relief.”84 A § 2255

petitioner must allege facts that, if proven, would warrant relief from his conviction or

sentence.85 An evidentiary hearing is not necessary where the factual allegations are

contradicted by the record, inherently incredible, or when they are conclusions rather than

statements of fact.86

         The Sixth Amendment guarantees that “[i]n all criminal prosecution, the accused shall

enjoy the right . . . to have the Assistance of Counsel for his defence.”87 A successful claim of

ineffective assistance of counsel must meet the two-pronged test set forth in Strickland v.

Washington.88 First, a defendant must show that his counsel’s performance was deficient in that

it “fell below an objective standard of reasonableness.”89 To meet this first prong, a defendant

must demonstrate that the omissions of his counsel fell “outside the wide range of professionally

competent assistance.”90 This standard is “highly demanding.”91 Strategic or tactical decisions

on the part of counsel are presumed correct, unless they were “completely unreasonable, not

merely wrong, so that [they] bear no relationship to a possible defense strategy.”92 In all events,

judicial scrutiny of the adequacy of attorney performance must be strongly deferential: “[A]


         84
              United States v. Galloway, 56 F.3d 1239, 1240 n.1 (10th Cir. 1995) (quoting 28 U.S.C. § 2255(b)).
         85
              In re Lindsey, 582 F.3d 1173, 1175 (10th Cir. 2009).
          86
             See Hatch v. Oklahoma, 58 F.3d 1447, 1471 (10th Cir. 1995) (“[T]he allegations must be specific and
particularized, not general or conclusory”); United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994) (rejecting
ineffective assistance of counsel claims that are merely conclusory in nature and without supporting factual
averments).
         87
              U.S. Const. amend. VI; see Kansas v. Ventris, 556 U.S. 586 (2009).
         88
              466 U.S. 668 (1984).
         89
              Id. at 688.
         90
              Id. at 690.
         91
              Kimmelman v. Morrison, 477 U.S. 365, 382 (1986).
         92
              Fox v. Ward, 200 F.3d 1286, 1296 (10th Cir. 2000) (quotation and citations omitted).



                                                           17
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 18 of 28




court must indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.”93 Moreover, the reasonableness of the challenged conduct

must be evaluated from counsel’s perspective at the time of the alleged error, and “every effort

should be made to ‘eliminate the distorting effects of hindsight.’”94

           Second, a defendant must also show that his counsel’s deficient performance actually

prejudiced his defense.95 To prevail on this prong, a defendant “must show there is a reasonable

probability that, but for his counsel’s unprofessional errors, the result of the proceeding would

have been different.”96 A “reasonable probability” is a “probability sufficient to undermine

confidence in the outcome.”97 This, in turn, requires the court to focus on “the question whether

counsel’s deficient performance render[ed] the result of the trial unreliable or the proceeding

fundamentally unfair.”98

           A defendant is entitled to the effective assistance of counsel during plea negotiations.99

“The performance prong of Strickland requires a defendant to show that counsel’s representation

fell below an objective standard of reasonableness.”100 “To show prejudice in the guilty plea

context, the defendant must establish that ‘there is a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and [would have] insisted on going to trial.’”101



           93
                Strickland, 466 U.S. at 687.
           94
                Edens v. Hannigan, 87 F.3d 1109, 1114 (10th Cir. 1996) (quoting Strickland, 466 U.S. at 689).
           95
                Strickland, 466 U.S. at 687.
           96
                Id. at 694.
           97
                Id.
           98
                Lockhart v. Fretwell, 506 U.S. 364, 372 (1993).
           99
                Lafler v. Cooper, 566 U.S. 156, 162–63 (2012).
           100
                 Id. at 163 (internal quotation marks omitted).
           101
                 Heard v. Addison, 728 F.3d 1170, 1176 (10th Cir. 2013) (quoting Hill v. Lockhart, 474 U.S. 52, 58–59
(1985)).



                                                              18
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 19 of 28




        Claims of ineffective assistance of appellate counsel are also governed by Strickland’s

standards. To prove that appellate counsel was ineffective under Strickland, a defendant must

show “(1) constitutionally deficient performance, by demonstrating that his appellate counsel

was objectively unreasonable, and (2) resulting prejudice, by demonstrating that but for

counsel’s unprofessional error(s), the result of . . . appeal . . . would have been different.”102

Although “[a] claim of appellate ineffectiveness can be based on counsel’s failure to raise a

particular issue on appeal, . . . counsel need not (and should not) raise every nonfrivolous claim,

but rather may select from among them in order to maximize the likelihood of success on

appeal.”103 The strength of the omitted issue guides the court’s assessment of the ineffectiveness

claim. “If the omitted issue is so plainly meritorious that it would have been unreasonable to

winnow it out even from an otherwise strong appeal, its omission may directly establish deficient

performance.”104 “[I]f the omitted issue has merit but is not so compelling, the case for deficient

performance is more complicated, requiring an assessment of the issue relative to the rest of the

appeal, and deferential consideration must be given to any professional judgment involved in its

omission.”105 And “if the issue is meritless, its omission will not constitute deficient

performance.”106 As the Tenth Circuit has explained, the omission of a “dead-bang winner” by

counsel is deficient performance that may result in prejudice; a dead-bang-winner is “an issue




        102
           United States v. Turrentine, 638 F. App’x 704, 705 (10th Cir. 2016) (quoting Cargle v. Mullin, 317 F.3d
1196, 1202 (10th Cir. 2003)).
        103
              Id.
        104
              Id.
        105
              Id.
        106
              Id.



                                                       19
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 20 of 28




which was obvious from the trial record and one which would have resulted in a reversal on

appeal.”107

         In all events, a defendant must demonstrate both Strickland prongs to establish a claim of

ineffective assistance of counsel, and a failure to prove either one is dispositive.108 “The

performance component need not be addressed first. ‘If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice . . . that course should be

followed.’”109

                    2.       Application

                             a.       Cross-reference to U.S.S.G. § 2A1.1

         On appeal, counsel for Webb did not contest the government’s motion to enforce the Plea

Agreement. Webb then filed a pro se response with the Tenth Circuit arguing that this Court

failed to give him an opportunity to contest the cross-reference to § 2A1.1 in calculating his base

offense level. As appellate counsel believed, and the Tenth Circuit affirmed, however, Webb

waived his right to appeal any sentencing issues.110 Accordingly, appellate counsel cannot be

considered ineffective under Strickland for failing to raise issues that Webb himself agreed to

waive on appeal as set forth in the binding Plea Agreement.




         107
           United States v. Challoner, 583 F.3d 745, 749 (10th Cir. 2009) (quoting United States v. Cook, 45 F.3d
388, 394 (10th Cir. 1995)).
         108
               Smith v. Robbins, 528 U.S. 259, 286 n.14 (2000).
         109
             Id. (quoting Strickland v. Washington, 466 U.S. 668, 697 (1984)); see also Romano v. Gibson, 239 F.3d
1156, 1181 (10th Cir. 2001) (“This court can affirm the denial of habeas relief on whichever Strickland prong is the
easier to resolve.”).
         110
             See Doc. 820, Attach. G (holding Webb “waived his right to raise an issue on appeal challenging the
district court’s denial of his motion to withdraw or its reliance on the government’s evidence of his complicity in
Crystal Fisher’s murder and its reference to the sentencing guideline for murder in determining what sentence to
impose within the range stipulated in the plea agreement”).



                                                          20
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 21 of 28




        Likewise, Webb’s argument that appellate counsel was ineffective for filing a frivolous

appeal is without merit. As the government argues, Webb’s claim is akin to challenging his

counsel’s decision to file an Anders brief in this case, which fails given that “[t]he submission of

an Anders brief does not meet the Strickland standard for ineffective assistance if the request to

withdraw is granted by the court.”111 Instead, Webb would only have a valid challenge to

appellate counsel’s representation on these grounds under circumstances where counsel sought to

withdraw without filing an Anders brief.112 In this case, counsel satisfied the requirements of

Anders by filing the proper submissions and simultaneously seeking to withdraw. The Tenth

Circuit granted counsel’s request and found Webb’s appeal to be “wholly frivolous.”113

Accordingly, appellate counsel’s representation cannot be deemed ineffective.

        Nor can Webb satisfy the prejudice prong under Strickland, as the application of § 2A1.1

was appropriate in this case. This Court applied a preponderance of the evidence standard in

determining whether the government met its burden of establishing that Webb was involved in

killing Fisher under circumstances that would constitute first degree murder under 18 U.S.C.

§ 1111.114 In making this determination, the Court relied on the trial transcripts and testimony

presented in the trials of co-defendants Dewberry and Roberson, cases over which this Court also




        111
           Cobb v. United States, 496 F. Supp. 2d 215, 219 (N.D.N.Y. 2006); United States v. Main, No. 98-CR-
62-2, 2008 WL 4559837, at *4 (D. Vt. Oct. 9, 2008) (in granting appellate counsel’s motion to be relieved following
submission of Anders brief, Court of Appeals inherently affirmed that counsel had met the proper standards of
reasonableness). See also United States v. Nash, 229 F. App’x 700, 702 (10th Cir. 2007) (“The mere filing of an
Anders Brief cannot form the basis for a claim of ineffective assistance of counsel.”) (quoting United States v.
Martinez-Lomeli, 86 F.3d 1167 (10th Cir. 1996))).
        112
              See Penson v. Ohio, 488 U.S. 75, 86–89 (1988).
        113
              United States v. Webb, 651 F. App’x 740, 744–45 (10th Cir. 2016).
       114
           See United States v. Ramos, 695 F.3d 1035, 1039 (10th Cir. 2012) (citation omitted) (explaining the
government bears the burden of proving sentencing enhancements by a preponderance of the evidence).



                                                         21
     Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 22 of 28




presided. The evidence established that Webb orchestrated Fisher’s murder, as summarized in

paragraph 58 of the PSIR:

                  The investigation into Fisher’s murder demonstrated Webb and
                  Roberson orchestrated Fisher’s murder on the belief Fisher had
                  informed law enforcement about the activities of Webb’s drug
                  trafficking organization.    The investigation further revealed
                  Roberson murdered Fisher at Webb’s direction. Both Webb and
                  Roberson had prior federal and state narcotics convictions and thus
                  there was a reasonable likelihood had Fisher been able to further
                  communicate with law enforcement officers, at least one relevant
                  communication would have been made to a federal law enforcement
                  officer. Webb and Roberson, however, prevented Fisher’s
                  communication to a federal officer after learning of her
                  communication with state law enforcement officials earlier on
                  March 2nd, and as a result of that meeting arranged for and carried
                  out Fisher’s murder.115

Thus, direct application of § 2A1.1 was appropriate and appellate counsel was not ineffective by

concluding that a challenge to the cross-reference on appeal was “wholly frivolous.”

       Webb’s attempt to employ Amendment 790 to support his claim is also misplaced. On

November 1, 2015, U.S.S.G. § 1B1.2(a)(1)(B) went into effect, redefining “relevant conduct” in

the case of jointly undertaken activity to include: “all acts and omissions of others that were—(i)

within the scope of the jointly undertaken criminal activity, (ii) in furtherance of that criminal

activity, and (iii) reasonably foreseeable in connection with that criminal activity.”116 Webb

contends that this Court failed to determine the first prong of the clarified relevant conduct

Guideline. As previously discussed, the evidence established Webb’s direct and leading role

within the scope of the jointly undertaken criminal activity; that his actions and leadership were

in furtherance of the criminal activity, to include the murder of Fisher; and that all acts by others




       115
             Doc. 710 at 14.
       116
             U.S.S.G. § 1B1.3(a)(1)(B) (2015); U.S.S.G. Suppl. to App. C, Amend. 790.



                                                       22
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 23 of 28




within the conspiracy were reasonably foreseeable to Webb in connection with that criminal

activity.

        Because Webb cannot establish prejudice under the Strickland standard, his claim that

appellate counsel was ineffective for failing to raise this particular issue on appeal is denied.

                               b.   Calculation of Drugs Attributable to Webb

        Webb next argues that appellate counsel was ineffective for failing to challenge on appeal

the amount of cocaine attributable to Webb. In this case, the PSIR attributed to Webb a

total/converted amount of 18,625.72 kilograms of marijuana.117 The calculation of controlled

substances attributable to Webb did not ultimately control the base offense level, however, which

was calculated upon cross-reference to U.S.S.G. § 2A1.1.118 Accordingly, this calculation had

no bearing on the base offense level. Moreover, as previously discussed, Webb waived his right

to appeal any sentence calculation in this case. Thus, counsel cannot be considered ineffective

for failing to raise this issue, and this claim is denied.

                               c.   Fair Sentencing Act

        Webb claims that trial counsel was ineffective for persuading him to enter a guilty plea to

an offense under 21 U.S.C. § 841(b)(1)(A)(iii), which had a threshold weight of 280 grams or

more of cocaine base. Webb argues that because the conspiratorial acts relative to his leadership

in the drug trafficking organization occurred before August 3, 2010, the date the Fair Sentencing

Act became effective, counsel should not have advised him to agree to an amount of 280 grams,

when the prior threshold weight was 50 grams. Webb’s arguments are without merit.




        117
              Doc. 710 ¶ 43.
        118
              Id. ¶ 75.



                                                   23
     Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 24 of 28




       Webb was charged with conspiring to distribute 280 grams or more of crack cocaine,

beginning on or before November 7, 2008, and continuing until on or about April 1, 2011.119

The superseding indictment was filed in August 2011, after the Fair Sentencing Act was

implemented. The Act was intended to address the crack-to-powder mandatory minimum ratio

of 100-to-1, as described by the Supreme Court in Dorsey v. United States:

                   In 2010, Congress accepted the Commission’s recommendations,
                   see 2002 Report 104; 2007 Report 8–9, and n.26, and enacted the
                   Fair Sentencing Act into law. The Act increased the drug amounts
                   triggering mandatory minimums for crack trafficking offenses from
                   5 grams to 28 grams in respect to the 5-year minimum and from 50
                   grams to 280 grams in respect to the 10-year minimum (while
                   leaving powder at 500 grams and 5,000 grams, respectively). § 2(a),
                   124 Stat. 2372. The change had the effect of lowering the 100-to-1
                   crack-to-powder ratio to 18-to-1. (The Act also eliminated the 5-
                   year mandatory minimum for simple possession of crack. § 3, 124
                   Stat. 2372.)120

       The Court went on to hold, “Congress intended the Fair Sentencing Act’s more lenient

penalties to apply to those offenders whose crimes preceded August 3, 2010, but who are

sentenced after that date.”121 However, Webb is not entirely a pre-Act offender, as the

conspiracy charged in Count One of the Superseding Indictment covers a period to include eight

months after the enactment of the Act. Because his crimes continued after the Act, Webb cannot

avail himself of its provisions and likewise, Dorsey is inapplicable.

       Webb further argues that counsel was ineffective for advising him to stipulate to the

threshold quantity of 280 grams of crack in the Plea Agreement, which raised the mandatory-

minimum sentence to ten years, which was doubled pursuant to § 851. Webb argues, in effect,

that the government had no evidence to prove Webb conspired with others to distribute that


       119
             Doc. 50.
       120
             567 U.S. 260, 269 (2012).
       121
             Id. at 273.



                                                   24
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 25 of 28




amount. This argument is without merit. As set forth in the PSIR, Webb was responsible for

approximately 4,609.31 grams of crack cocaine, well in excess of the threshold amount under

§ 841(b)(1)(A)(iii).122 That Webb stipulated with the government that he was, at the minimum,

culpable for 280 grams of crack cocaine does not establish that trial counsel was ineffective in

light of the evidence that Webb distributed nearly fifteen times that amount.123 Indeed, the

amount of crack cocaine actually attributable to Webb resulted in a putative sentence of life

without parole, and the binding plea deal exposing him to no more than 30 years belies any claim

of prejudice under Strickland. Moreover, as noted in his second claim, Webb’s base offense

level was calculated upon the cross-reference to U.S.S.G. § 2A1.1, and not the calculation of

controlled substances attributable to him. This claim is denied.

                                d.    Alleyne Challenge

         Finally, Webb argues that appellate counsel was ineffective for failing to argue that the

cross-reference to § 2A1.1 violated the Supreme Court’s decision in Alleyne v. United States,

where it held that any fact that increases the mandatory minimum sentence for a crime is an

“element” of the crime and not a “sentencing factor,” and thus must be submitted to a jury for

consideration.124

         Guideline § 2D1.1 sets forth the base offense level for possessing with intent to distribute

cocaine and the specific offense characteristics that increase or decrease the base offense level.

Section 2D1.1(d) is entitled “Cross References,” and instructs the district court as follows:

                    If a victim was killed under circumstances that would constitute
                    murder under 18 U.S.C. § 1111 had such killing taken place within

         122
               Doc. 710 ¶ 43.
         123
             See United States v. Yancy, 725 F.3d 596, 601–02 (6th Cir. 2013) (explaining that Alleyne does not alter
the rule that, for statutory enhancements, the defendant’s guilty plea and admissions during plea colloquy relieve the
government of the burden of proving facts to a jury beyond a reasonable doubt).
         124
               570 U.S. 99, 103 (2013).



                                                         25
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 26 of 28




                   the territorial or maritime jurisdiction of the United States, apply §
                   2A1.1 (First Degree Murder) or § 2A1.2 (Second Degree Murder),
                   as appropriate, if the resulting offense level is greater than that
                   determined under this guideline.

18 U.S.C. § 1111(a) defines murder as “the unlawful killing of a human being with malice

aforethought.” The statute provides that first-degree murder includes “[e]very murder

perpetrated by poison, lying in wait, or any other kind of willful, deliberate, malicious, and

premeditated killing.”125

        Webb argues that application of the § 2A1.1 first-degree murder cross-reference violated

his Fifth Amendment right to due process and his Sixth Amendment right to trial by jury. He

contends that this Court’s application of the § 2A1.1 cross-reference sentenced him for a murder

he denies being involved in and that the Court erroneously applied a preponderance of the

evidence standard instead of proof beyond a reasonable doubt as required under Alleyne, and that

counsel’s failure to argue and preserve this objection constitutes ineffective assistance.

        Although the Tenth Circuit has not addressed this issue, other courts have determined that

Alleyne does not prevent application of § 2A1.1. In United States v. Davis, the Eighth Circuit

Court of Appeals held:

                   Application of the § 2A1.1 cross-reference neither increases the
                   penalty beyond the statutory maximum, see Apprendi v. New Jersey,
                   530 U.S. 466, 490, 120 S. Ct. 2348, 147 L.Ed.2d 435 (2000), nor
                   increases the mandatory minimum, see Alleyne, 133 S. Ct. at 2155.
                   Regarding whether a jury is required, application of a statutory
                   maximum or minimum [is] to be distinguished from “factfinding
                   used to guide judicial discretion in selecting punishment within
                   limits fixed by law. While such findings of fact may lead judges to
                   select sentences that are more severe than ones they would have
                   selected without those facts, the Sixth Amendment does not govern
                   the element of sentencing.”126

        125
              18 U.S.C. § 1111(a).
        126
           753 F.3d 1361, 1362 (8th Cir. 2014) (per curiam); see also United States v. Jackson, 782 F.3d 1006,
1013 (8th Cir. 2015) (holding Davis foreclosed defendant’s Alleyne argument with respect to application of the §
2A1.1 cross-reference); United States v. Jenkins, 792 F.3d 931, 935–36 (8th Cir. 2015) (“[Defendant] is incorrect


                                                        26
      Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 27 of 28




Similarly, in United States v. Grissett, the Fourth Circuit held that because application of

§ 2D1.1(d)(1) did not increase the defendant’s mandatory minimum sentence, his reliance upon

Alleyne was misplaced.127 The Court finds the reasoning of these cases persuasive, and adopts

that reasoning here. Accordingly, Webb cannot sustain his claim that appellate counsel was

ineffective for failing to raise an argument that falls short of a “dead-bang winner.”128

        Nor does Webb’s reliance on the Supreme Court’s decision in Mathis v. United States129

afford him any relief. In Mathis, the Court dealt with the Armed Career Criminal Act, 18 U.S.C.

§ 924(e) (“ACCA”), and held that, for the purpose of determining whether a prior offense

qualifies as a predicate offense under the ACCA, sentencing courts must employ an approach

that looks to the elements of the offense and not the means of its commission.130 To the extent

Webb suggests Mathis has some relevance to 21 U.S.C. § 841 because of the potential cross-

reference provisions of § 2D1.1(d)(1), his argument is misplaced. Webb attempts to extend the

holding in Mathis to argue that facts used to enhance a sentence, or to provide a reason to cross-

reference a particular guideline, are elements of the offense. Mathis provides no support for this

claim, and Webb’s claim on this ground is rejected.




that Alleyne, Apprendi, and Blakely require the jury to find evidence supporting the sentencing enhancements
beyond a reasonable doubt. Those cases require a jury to find beyond a reasonable doubt any fact that increases the
penalty beyond the prescribed statutory maximum, or increases the mandatory minimum.”).
        127
              606 F. App’x 717, 720 (4th Cir. 2015).
        128
              United States v. Challoner, 583 F.3d 745, 749 (10th Cir. 2009).
        129
              136 S. Ct. 2243 (2016).
        130
              Id. at 2257.



                                                          27
       Case 5:17-cv-04040-JAR-JPO Document 20 Filed 03/26/21 Page 28 of 28




III.    Certificate of Appealability

        Rule 11 of the Rules Governing Section 2255 Proceedings states that the Court must

issue or deny a certificate of appealability [“COA”] when it enters a final order adverse to the

applicant. “A certificate of appealability may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.”131 If the district court denies a habeas

petition on procedural grounds without reaching the merits of petitioner’s underlying

constitutional claim, “the prisoner must show both (1) ‘that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling’ and (2) ‘that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right.’”132 For the reasons stated above, the Court finds that Webb has not

satisfied this standard and, therefore, denies a certificate of appealability as to its ruling denying

leave to amend his motion as well as on the merits of his § 2255 motion.

        IT IS THEREFORE ORDERED BY THE COURT that Petitioner Virok Webb’s

Motion for Leave to Amend (Doc. 856), as renewed in Webb v. United States, 17-cv-4040-JAR-

JPO (Doc. 7) is denied;

        IT IS FURTHER ORDERED that Webb’s Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence by a Person in Federal Custody (Doc. 809) is denied without an

evidentiary hearing; Webb is also denied a certificate of appealability.

        IT IS SO ORDERED.

        Dated: March 26, 2021
                                                      S/ Julie A. Robinson
                                                     JULIE A. ROBINSON
                                                     CHIEF UNITED STATES DISTRICT JUDGE

        131
              28 U.S.C. § 2253(c)(2).
       132
           United States v. Park, 727 F. App’x 526, 528 (10th Cir. 2018) (emphasis in original) (quoting Slack v.
McDaniel, 529 U.S. 473, 484 (2000)).



                                                        28
